Exhibit 10(a)8


FIRST AMENDMENT TO THE SOUTHERN COMPANY
 
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
 
WHEREAS, the Board of Directors of Southern Company Services, Inc. (the
“Company”) heretofore established and adopted the Southern Company Supplemental
Executive Retirement Plan, as amended and restated effective January 1, 2009
(the “Plan”); and
 
WHEREAS, the Company has authorized an amendment to the Plan to modify the
definition of Average Monthly Earnings considered under the Plan in order to
calculate a SERP Benefit; and
 
WHEREAS, Section 6.2 of the Plan provides in relevant part that the Plan may be
amended or modified at any time by the Administrative Committee if such
amendment does not involve a substantial increase in cost to an Employing
Company.
 
NOW, THEREFORE, effective as the date set forth below, the Administrative
Committee hereby amends the Plan as follows:
 
1.
 
Effective January 1, 2010, Section 5.1(b) of the Plan is hereby amended by
deleting that Section in its entirety and replacing it with the following:
 
(b)           For purposes of Section 5.1(a)(1), the Participant’s Average
Monthly Earnings shall be those considered under the Pension Plan in calculating
his Retirement Income, but without regard to the limitation of Section
401(a)(17) of the Code, and including for purposes of Section 5.1(a)(1)(A), any
Incentive Pay as of the applicable Plan Year in excess of 15% of the
Participant’s corresponding base pay for the applicable Plan Year determined
under this Section 5.1(b).
 
2.
 
Except as amended herein by this First Amendment, the Plan shall remain in full
force and effect.
 
IN WITNESS WHEREOF, the Administrative Committee, through its duly authorized
officer, has adopted the First Amendment to the Southern Company Supplemental
Executive Retirement Plan, as amended and restated as of January 1, 2009, this
22nd day of December, 2009.
 



 
CHAIR, BENEFITS ADMINISTRATION COMMITTEE
Attest:
 
By:  /s/Marsha S. Johnson
 
/s/C. C. Hudgins
 Secretary
 

